Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Amendment filed on 11/26/2021 been entered.  Claims 33-46 are remain pending in the application. The Examiner has acknowledged that claims 33, 34, 40, 42 and 44-46 are amended. Applicant amendments to the claims have overcome each objection, 112 and 101 rejection previously set forth in the Non-Final Office Action mailed 7/26/2021. 

Response to Arguments
Applicant's arguments filed 11/26/20241 have been fully considered but are not persuasive. Upon further examination of the primary reference, the 102(a)(2) rejection is maintained.
The Applicant argues on pp. 11-14:
On p. 12 (top), “There is no disclose in Shay of obtaining and aggregating network information across multiple domains’ and  ‘determining the end-to-end service level based on the obtained first set of service level data for each of the one or more network domains,” as recited in independent claim 33.’”
On p. 13, (top), in claim 37, “There is no disclose in Shay of obtaining and aggregating network information across multiple domains.” 
The Examiner respectfully disagrees.

Claims 33 and 37 recites the limitation, “obtaining a first set of service level data for each one of the plurality of network domains” and “determining the end-to-end service level based on the obtained first set of service level data for each of the one or more network domains.” Applicant argues, p. 12 (top), “There is no disclosure in Shay of obtaining and aggregating network information across multiple domains.”  The claims are given their broadest reasonable interpretation. The nodes and probes summarize or aggregate network information and communicate the network information to a controller within a domain and eventually to the Diagnostic Server 111 (Fig. 1; para. [0027]) in a flexible, scalable and robust system.
Nowhere does the limitation of the claim language recite, “obtaining and aggregating network information across multiple domains” as argued.  But, according to Shay, (para. [0013]), lines 1-3 and 12-18, “present invention provides a flexible, scalable and robust system for providing end-to-end quality of service measurements in a distributed network environment… network 106 may be composed of any telecommunication and/or data network, whether public or private, such as a local area network, a wide area network, an intranet, an internet and any combination thereof and may be wire-line and/or wireless...; (Fig. 1; para [0015], lines 6-10,  Performance Management Server 108 hosts software modules for communicating with other network devices and for performing monitoring, trending, capacity planning and reporting functions…; [0025], lines 1-13, Node 105 and Probe 107 each summarize (or aggregate) the information that they collect and communicate the aggregate information to a Controller 109. According to certain embodiments of the invention, a Controller 109 is assumed to be within each "Domain." A Domain is defined herein as a localized area of integrated Probes 107 and instrumented Nodes 105. Each Controller is responsible for managing all Probes 107 and Nodes 105 within its Domain. Each Controller 109 holds a database of Service Level criteria, and can use the aggregate data received from Node 105 and/or Probe 107 to valid the performance of each application, for each user, in terms of the required service levels that directly affect that user…; [0027], Fig. 1, “ discloses obtaining and aggregating network information across multiple domains. Multiple domains  can easily equate to a scalable system that includes multiple domains located in nodes 105 and probes 107 (Fig. 1; para. [0027]).
Claims 40, 42, 44, 45 and 46 incorporates substantively all the limitations of claim 33 and 36 in entity, non-transitory computer program, carrier and method forms and the response is applied using the same rationale as claim 33 and 37.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shay et al. (US 20030225549 Al, hereinafter Shay). 

Regarding claim 33, Shay, in Fig. 1, discloses a method of determining an end-to-end, E2E, service level for a heterogeneous transport network (para. [0013], lines 1-3 and 12-18, present invention provides a flexible, scalable and robust system for providing end-to-end quality of service measurements in a distributed network environment… network 106 may be composed of any telecommunication and/or data network, whether public or private, such as a local area network, a wide area network, an intranet, an internet and any combination thereof and may be wire-line and/or wireless...) by a network management entity 108 (Fig. 1; para [0015], lines 6-10, Performance Management Server 108 hosts software modules for communicating with other network devices and for performing monitoring, trending, capacity planning and reporting functions….), wherein the heterogeneous transport network comprises a plurality of network domains (para. [0013], lines 1-3 and 12-18), wherein each network domain comprises physical communications network entities 105 under the control of a 109 (para. [0025], lines 1-13, Node 105 and Probe 107 each summarize (or aggregate) the information that they collect and communicate the aggregate information to a Controller 109. According to certain embodiments of the invention, a Controller 109 is assumed to be within each "Domain." A Domain is defined herein as a localized area of integrated Probes 107 and instrumented Nodes 105. Each Controller is responsible for managing all Probes 107 and Nodes 105 within its Domain. Each Controller 109 holds a database of Service Level criteria, and can use the aggregate data received from Node 105 and/or Probe 107 to valid the performance of each application, for each user, in terms of the required service levels that directly affect that user…) and the E2E service level corresponds to an aggregated service level of each one of the plurality of network domains involved in an E2E path carrying data (para. [0025], lines 1-3, Node 105 and Probe 107 each summarize (or aggregate) the information that they collect and communicate the aggregate information to a Controller 109…; [0027], Fig. 1 ), the method comprising: 
obtaining a first set of service level data for each one of the plurality of network domains, wherein the first set of service level data for each of the plurality of network domains comprises a summarized set of data derived from service level data monitored by the corresponding network domain (paras. Abstract, lines 7-18; [0025], lines 1-12, Node 105 and Probe 107 each summarize (or aggregate) the information that they collect and communicate the aggregate information to a Controller 109… Domain is defined herein as a localized area of integrated Probes 107 and instrumented Nodes 105. Each Controller is responsible for managing all Probes 107 and Nodes 105 within its Domain. Each Controller 109 holds a database of Service Level criteria, and can use the aggregate data received from Node 105 and/or Probe 107 to valid[ate] the performance of each application, for each user…; [0027], lines 1-12, Node 105 and Probe 107 each support these diagnostic requirements by providing a mode ( on demand, presumably in response to some alarm indicating service level breach) that allows selective accumulation of perconversation data (rather than aggregating many conversations during an interval). The per-conversation data, with its time tags and identifying data, is reported to Controller 109, and eventually to Diagnostic Server 111, where data from different instrumentation points can be correlated into a comprehensive picture of the entire application performance including network, workstation 104, and application server 114 information.; [0030], lines 1-8, Node 105 and Probe 107 use a discovery protocol to locate the Controller 109 that "owns" that node...Node 105 also informs Controller 109 about its host address (IP & MAC), as well as the login information of the user…; [0057], lines 1-7,  Diagnostic Server 111 receives data stream services from Controller at user-defined intervals. Diagnostic Server 111 stores that data for use by Modeler 113, Trender 115, and Reporter 117. Modeler 113 produces data models (based on user-defined criteria) that automatically update to reflect changes in the currently modeled attribute as Diagnostic Server 111 receives each interval of data.); and 
determining the end-to-end service level based on the obtained first set of service level data for each of the one or more network domains, wherein the summarized set of data for each one of the plurality of network domains is in a format independent of a technology of the respective network domain and is in a common format for a plurality of said network domains (paras. [0025], lines 13-16, Defined routing and filtering of Domain-oriented information can then be directed to specific repositories and indeed specific support personnel; [0030], lines 1-8, permits Controller 109 to map traffic data to a user and users to SLAs…; [0028]; [0057], lines 11-15, user interface for Modeler 113 may include data acquisition and presentation functionality. Data must be gathered from the user as to what models are to be constructed and with what characteristics. Data will then be presented to the user in a format that can be manipulated and viewed from a variety of perspectives…; [0060], lines 1-9, report may be produced using another medium (i.e. HTTP, Microsoft Word, email, etc.0 the user is able to view some representations of the report before the final product is produced.  Individuals users can select and construct personalized views and retain those views for on-going use…).

Regarding claim 34, Shay discloses the method as claimed in claim 33, wherein the communications network is divided into a plurality of network slices 106a, wherein a network slice provides network capabilities for an end-to-end service and the service level data for the plurality of network domains comprises service level data for one or more network domains associated with one of said plurality of network slices (paras. [0013], lines 2-3 and 12-18; [0025], lines 13-16; [0030], lines 1-8; [0057], lines 11-15; [0060], lines 1-9).

Regarding claim 35, Shay discloses the method as claimed in claim 33, wherein the obtaining the first set of service level data or a/said second set of service level data comprises: 
(para. [0029]-[0030]).

Regarding claim 36, Shay discloses the method as claimed in claim 33, further comprising: 
translating a E2E network service level constraint into a network domain service level constraint for the plurality of network domains (para. [0046], lines 1-9, network address translation (NAT); and 
signalling said network domain service level constraint for the one or more network domain (paras. [0045], lines 4-12; [0046], lines 10-14).

Claims 37, 42 and 45 incorporates substantively all the limitations of claims 33 and 36 in method, entity and non-transitory computer program forms and are rejected under the same rationale.

Claims 38-39 incorporates substantively all the limitations of claims 33-34 in method form and are rejected under the same rationale.

Claims 40-41 incorporates substantively all the limitations of claims 33-34 in entity form rather than method form and are rejected under the same rationale.

Claim 43 incorporates substantively all the limitations of claim 34 in entity form rather than method form and is rejected under the same rationale.

Claim 44 incorporates substantively all the limitations of claim 40 in non-transitory computer program form rather than entity form and is rejected under the same rationale.

Claim 46 incorporates substantively all the limitations of claim 33 in carrier form rather than method form and is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




2/28/2022
/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                            


/RAMY M OSMAN/Primary Examiner, Art Unit 2457